Citation Nr: 1539872	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-48 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for carpal tunnel syndrome.

7.  Entitlement to service connection for lumbosacral radiculopathy.

8.  Entitlement to service connection for a disability manifested by neuropathy.

9.  Entitlement to service connection for a disability manifested by muscle spasms.
10.  Entitlement to service connection for a psychiatric disability.

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for diabetes mellitus.

14.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to February 1987, with additional Reserves service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2010 rating decisions by the San Juan, Puerto Rico RO.  In July 2014, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development; it is now reassigned to the undersigned.

The issues of service connection for cervical and lumbar spine, and bilateral hip, knee and ankle disabilities, carpal tunnel syndrome, disabilities manifested by lumbosacral radiculopathy, muscle spasms, and neuropathy, a psychiatric disability, and GERD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.



FINDINGS OF FACT

1.  Hemorrhoids were not manifested in, and are not shown to be related to, the Veteran's service.

2.  Diabetes mellitus was not manifested in service or within one year following the Veteran's separation from service, and is not shown to be related to his service.

3.  Hypertension was not manifested in service or within one year following the Veteran's separation from service, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in September 2009 and January 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration, i.e., whether there is:  (1)  competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence of an event, injury, or disease in service, or establishing certain diseases manifesting during an applicable presumption period; (3) an indication that the disability or symptoms claimed may be associated with the veteran's service or with another service-connected disability; and (4) sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. §  5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that it is a low threshold requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims addressed on the merits herein, the low threshold standard of McLendon is not met as there is no evidence that the claimed disabilities may be related to the Veteran's service.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include hypertension and diabetes mellitus) may be presumed to have been incurred in service if manifest to a compensable degree within a specified period of time following discharge from service (one year for hypertension and diabetes mellitus).  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Social Security Administration (SSA) records reflect that the Veteran was found to have met the disability insured status requirements from November 2001 through September 2006, due in pertinent part to severe disc herniation at the L4-L5 and L5-S1 levels, chronic low back pain, neck pain, limited range of motion of the lumbar spine, discogenic disc disease, lumbar spine radiculopathy, diabetes mellitus, left knee arthralgias, and major depression with anxiety.

Hemorrhoids

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hemorrhoids.  On January 1987 service separation examination, his anus and rectum were normal on clinical evaluation.  In contemporaneous medical history, he denied a history of piles or rectal disease.

VA treatment records from August 2003 through August 2014 note treatment for external hemorrhoids.

In an August 2009 letter, Dr. Ortiz notes that the Veteran had a history of hemorrhoids.

To the extent that the Veteran's statements can be interpreted to reflect that chronic hemorrhoids manifested in service, the Board finds that allegation not credible.  As outlined above, the evidence shows that at separation hew specifically denied having piles or rectal disease, and the anus and rectum were normal on clinical evaluation.  The Board finds his statements made in connection with his claim for benefits are self-serving, and less credible than his reports and examination at the time of service separation.  Significantly, the service separation examination report was completed and signed by a military examiner. Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The preponderance of the evidence is against a finding that chronic hemorrhoids were manifested in service.  Hemorrhoids were not clinically noted postservice prior to 2003 (or 16 years after the Veteran's separation from service).  Thus, the evidence, including the Veteran's own statements during service and many years thereafter, is against a finding of hemorrhoids in service and continuity since.  The fact that the Veteran denied any history of piles or rectal disease on a 1987 report of medical history for discharge purposes does not support a finding of chronicity in service and continuity since.

Accordingly, the preponderance of the evidence is against the claim of service connection for hemorrhoids based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

Furthermore, there is no competent evidence that the Veteran's hemorrhoids are related to his service.  Dr. Ortiz, while noting the Veteran's history of hemorrhoids, does not relate them to service.  The Veteran is competent to report his hemorrhoid symptoms.  However, as a layman, he is not also competent to render a probative medical nexus opinion linking his current hemorrhoids to his active duty service, in the absence of postservice continuity.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for hemorrhoids, and the appeal in the matter must be denied.

Diabetes mellitus

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding diabetes mellitus.  On January 1987 service separation examination, his endocrine system was normal on clinical evaluation.  In contemporaneous medical history, he denied any history of frequent or painful urination, sugar or albumin in urine, or recent gain or loss of weight.

On April 2002 treatment, the Veteran was noted to have impaired glucose on lab testing; diet and exercise were advised.  On June 2002 VA treatment, the problem list included impaired glucose.  In an August 2009 letter, Dr. Ortiz noted the Veteran's history of diabetes mellitus.  VA treatment records through June 2015 include assessments of impaired glucose and impaired fasting glucose.

To the extent that the Veteran's statements can be interpreted to reflect that diabetes mellitus was manifested in service or to support continuity of symptoms since service, the Board finds that allegation not credible.  As outlined above, the evidence shows that at separation he denied having frequent urination, sugar or albumin in urine, or recent gain or loss of weight (common symptoms of diabetes mellitus), and the endocrine system was normal on clinical evaluation.  The Board finds his statements made in connection with his claim for benefits to be less credible than his statements made during service and at the time of separation, coincident with a normal physical examination.  Significantly, the service separation examination report was completed and signed by a military examiner. Caluza, supra. 

The preponderance of the evidence is against a finding that diabetes mellitus was manifested in service or in the first postservice year.  Diabetes (or impaired glucose) was not clinically noted post-service prior to 2002 (15 years after separation from service).  Thus, the evidence, including the Veteran's own statements during service and many years thereafter, is against a finding of diabetes mellitus in service and continuity since.  The Veteran's denial of a history of symptoms associated with diabetes in a 1987 report of medical history at discharge weighs against a finding of chronicity in service and continuity since.

Accordingly, the preponderance of the evidence is against the claim of service connection for diabetes mellitus based on onset of the disability in service and continuity of symptomatology.  38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

As diabetes mellitus was not been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

What remains for consideration is whether the Veteran's diabetes mellitus may somehow otherwise be related to his service.  For many years after the Veteran's separation from service in 1987, the competent medical evidence is silent for suggestion of diabetes mellitus, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical findings resulting  in/warranting  a diagnosis of such disease.  The Veteran is competent to report his physical symptoms.  However, he did not report them prior to 2002 (as shown in the record).  As he is a layman, in the absence of continuity of symptoms, he is not competent to render a probative medical nexus opinion linking a current diabetes to his active duty service.  See Kahana, supra.  He has no demonstrated or alleged expertise in determining a medical nexus, does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  
  
Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus, and the appeal in the matter must be denied.

Hypertension

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of hypertension.  On January 1987 service separation examination, his blood pressure reading was well within normal limits (114/64).  In contemporaneous medical history, he denied a history of high blood pressure.

VA treatment records from 2006 show treatment for hypertension, under control with medications.  In an August 2009 letter, Dr. Ortiz notes the Veteran's history of high blood pressure.  

To the extent that the Veteran's statements can be interpreted as asserting that hypertension was manifested in service or as an allegation of continuity of symptoms since service, the Board finds them not probative.  As outlined above, the evidence shows that at separation he specifically denied having high blood pressure, and the blood pressure reading was normal.  Hypertension is shown by diagnostic testing, and the Board finds his statements made in connection with his claim to be less probative than contemporaneous clinical data and history.   

In light of the foregoing, the preponderance of the evidence is against a finding that hypertension was manifested in service or in the first postservice year.  It was not clinically noted until many years after service.  Thus, the evidence, including the Veteran's own statements during service and many years thereafter, is against a finding of hypertension in service and continuity since.  The Veteran's denial of any history of high blood pressure on a 1987 report of medical history for discharge purposes does not support a finding of chronicity in service and continuity since.

Accordingly, the preponderance of the evidence is against the claim of service connection for hypertension based on onset of the disability in service and continuity of symptomatology.  38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  

As hypertension is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112,  1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  

What remains for consideration is whether the Veteran's hypertension may somehow otherwise be related to his service.  For many ensuing years after the Veteran's separation from service in 1987, the competent medical evidence is silent for suggestion of hypertension, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding, such  as a report of an elevated blood pressure reading or a notation of a  diagnosis.  The Veteran is competent to report related symptoms.  However, he did not report any prior to 2006 (as shown in the record).  He is not competent to render any current hypertension to his active duty service in the absence of continuity of symptoms,.  See Kahana, supra.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, and the appeal in the matter must be denied.


ORDER

The appeals seeking service connection for hemorrhoids, diabetes mellitus, and hypertension are denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims of service connection for a cervical and lumbar spine, bilateral hip, knee and ankle disability disabilities, carpal tunnel syndrome, disabilities manifested by lumbosacral radiculopathy, muscle spasms, and neuropathy, a psychiatric disability, and GERD.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

A review of the record found an undated letter from Dr. Martinez stating that he had been treating the Veteran since October 2000 for lumbar problems including herniated disks at L4-L5 and L5-S1, and thoracolumbar neuritis.  And in a September 2009 letter, Dr. Troche stated that he had been treating the Veteran since April 2005 for degenerative lumbar/lumbosacral IV disc, radiculopathy, and neuropathy.  The record does an show that the AOJ sought to obtain records of treatment by these providers.  Records of treatment for a disability for which service connection is sought are likely to contain information pertinent to a service connection claim, and must be sought, if adequately identified.  Therefore, the matters regarding the Veteran's various claimed musculoskeletal and neurological disabilities must be remanded.

Additionally, relevant VA evaluation or treatment records may be outstanding.  Any VA treatment records are constructively of record, and must be secured.

Further, the Veteran has raised a secondary service connection theory of entitlement for his psychiatric disability and GERD, contending that his psychiatric disability may be secondary to his various musculoskeletal/neurological disabilities, and that his GERD may be due to pain medications he takes for the disabilities.  He has not received adequate VCAA notice for such theory of entitlement, and such theory has not been addressed by the AOJ for either disability. [The matters pertaining to a psychiatric disability and GERD are therefore inextricably intertwined with the remaining service connection claims on appeal, and consideration of these two matters must be deferred pending resolution of the remaining service connection claims.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should provide the Veteran the notice required under the VCAA for his claims of secondary service connection for psychiatric disability and GERD.  He should have adequate opportunity to respond.  The AOJ should arrange for any further development indicated.

2.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for the disabilities remaining on appeal.  The AOJ should also ask him to identify all providers of private evaluation and/or treatment he has received for the disabilities at issue (specifically including from Drs. Martinez and Troche), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims (psychiatric disability and GERD under a secondary service connection theory of entitlement in light of the determinations on the other service connection claims being remanded).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


